Exhibit 10.1

 

FOURTH AMENDMENT
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Fourth Amendment dated as of May 6, 2002 to the Fourth Amended and Restated
Credit Agreement (the “Amendment”), by and among HPSC, INC., a Delaware
corporation (the “Borrower”), AMERICAN COMMERCIAL FINANCE COMPANY, a Delaware
corporation (the “Guarantor” or “ACFC”), FLEET NATIONAL BANK and the other
lending institutions listed on Schedule 1 to the Credit Agreement (as
hereinafter defined) (the “Banks”), and Fleet National Bank as agent for the
Banks (in such capacity, the “Agent”), amending certain provisions of the Fourth
Amended and Restated Credit Agreement dated as of May 12, 2000 (as amended and
in effect from time to time, the “Credit Agreement”) by and among the Borrower,
the Guarantor, the Banks and the Agent.  Terms not otherwise defined herein
which are defined in the Credit Agreement shall have the same respective
meanings herein as therein.

 

WHEREAS, the Borrower and the Banks have agreed to modify certain terms and
conditions of the Credit Agreement, as specifically set fourth in this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Amendments to Section 1 of the Credit Agreement.

 

(a)  Section 1.1 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Revolving Credit Loan Maturity
Date”:

 

Revolving Credit Loan Maturity Date.  The first to occur of (x) June 5, 2002 or
(y) termination, as determined by the Agent in its sole and absolute discretion,
of the Borrower’s proposed financing arrangements with Foothill Capital
Corporation and others described in the Foothill Proposal Letter.

 

(b)  Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definition in the appropriate alphabetical order:

 

Foothill Proposal Letter.  The letter issued to the Borrower by Foothill Capital
Corporation dated April 10, 2002, proposing up to $90,000,000 of senior secured
revolving credit facilities.

 

§2.  Amendment to Section 4.3 of the Credit Agreement.  Section 4.3 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following new Section 4.3:

 

4.3 Repayments of the Term Loan.  The Borrower promises to pay to the Agent for
the account of the Banks the principal amount of the Term Loan in four (4)
consecutive quarterly installments, each equal as near as possible to 1/4th of
the principal amount of

 

--------------------------------------------------------------------------------


 

the Term Loan outstanding on the Revolving Credit Loan Maturity Date, such
installments to be due and payable on June 30, 2002, September 30, 2002,
December 31, 2002 and March 31, 2003, with a final payment on the Term Loan
Maturity Date in an amount equal to the unpaid balance of the Term Loan.

 

§3.  Amendment to Section 5.1.1.  The words “Revolving Credit Loan Maturity
Date” in Section 5.1.1 are hereby deleted and replaced with “May 5, 2002”.

 

§4.  Amendment to Section 5.1.3.  The words “the date which is fourteen (14)
business days prior to” are hereby deleted from Section 5.1.3.

 

§5.  Section 11.  The first sentence of the provision at the end of Section 11
is hereby amended to read in its entirety as follows:

 

For purposes of determining compliance with §11.1 for the fiscal quarter ending
March 31, 2002, the Newco Transaction Costs shall be excluded from such
calculation.

 

§6.  Amendment to Schedule 1.  Schedule 1 to the Credit Agreement is hereby
replaced by the Schedule 1 attached to this Amendment.

 

§7.  Notice Requirement.  The Borrower will, immediately upon becoming aware
thereof, notify the Agent, in writing, of termination of Borrower’s proposed
financing arrangements with Foothill Capital Corporation.  The Borrower
authorizes the Agent to communicate directly with Foothill Capital Corporation
regarding the status of such financing arrangements.

 

§8.  Conditions to Effectiveness.  This Amendment shall not become effective
until the Agent receives (a) a counterpart of this Amendment, executed by the
Borrower, the Guarantor and all of the Banks and (b) such other documents as the
Agent may request.

 

§9.  Representations and Warranties.  The Borrower hereby repeats, on and as of
the date hereof, each of the representations and warranties made by it in
Section 8 of the Credit Agreement, and such representations and warranties
remain true as of the date hereof (except to the extent of changes resulting
from transactions contemplated or permitted by the Credit Agreement and the
other Loan Documents, and to the extent that such representations and warranties
relate expressly to an earlier date), provided, that all amended hereby.  In
addition, the Borrower hereby represents and warrants that the execution and
delivery by the Borrower of this Amendment and the performance by the Borrower
of all of its agreements and obligations under the Credit Agreement as amended
hereby are within the corporate authority of the Borrower and has been duly
authorized by all necessary corporate action on the part of the Borrower.

 

2

--------------------------------------------------------------------------------


 

§10.  Waiver and Release.  The Borrower (and by its execution of the
Ratification by Guarantor hereto, the Guarantor) hereby represent, warrant and
agree that neither of them has any claims, defenses, counterclaims or offsets
against the Agent or any Bank in connection with the Credit Agreement or the
Obligations and, to the extent that any such claim, defense, counterclaim or
offset may exist, the Borrower and the Guarantor hereby affirmatively WAIVE AND
RELEASE the Agent and the Banks from the same.

 

§11.  Ratification, Ect.  Except as expressly amended hereby, the Credit
Agreement, the Security Documents and all documents, instruments and agreements
related there to are hereby ratified and confirmed in all respects and shall
continue in full force and effect.  The Credit Agreement and this Amendment
shall be read and construed as a single agreement.  All references in the Credit
Agreement or any related agreement or instrument to the Credit Agreement or any
related agreement or instrument to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended hereby.

 

§12.  No Waiver.  Nothing contained herein shall constitute a waiver of, impair
or otherwise affect any Obligations, any other obligation of the Borrower or any
rights of the Agent or the Bank.

 

§13.  Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.

 

§14.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT
REFERENCE TO CONFLICT OF LAWS).

 

**Next page is signature page**

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.

 

 

HPSC, INC.

 

 

 

 

 

 

 

By:

/s/ John W. Everets

 

 

Name:

John W. Everets

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

FLEET NATIONAL BANK, individually and as Agent

 

 

 

 

 

 

 

By:

/s/ C. Christopher Smith

 

 

Name:

C. Christopher Smith

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Mitchell B. Feldman

 

 

Name:

Mitchell B. Feldman

 

 

Title:

Senior VP

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

(successor to National Bank of Canada)

 

 

 

 

 

 

 

By:

/s/ Edward Chonko

 

 

Name:

Edward Chonko

 

 

Title:

Asst. VP

 

 

 

 

 

 

 

 

 

 

BANKNORTH

 

 

(f/k/a First Massachusetts Bank, N.A.)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jon R. Sundstrom

 

 

Name:

Jon R. Sundstrom

 

 

Title:

Senior VP

 

 

 

 

 

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

 

 

 

 

By:

/s/ Catherine A. Fobes

 

 

Name:

Catherine A. Fobes

 

 

Title:

Asst. VP

 

 

4

--------------------------------------------------------------------------------


 

Ratification by Guarantor

 

The undersigned Guarantor hereby acknowledges and consents to the foregoing
Amendment as of May 6, 2002 and agrees that the Guaranty dated as of June 23,
1994 from the undersigned in favor of the Agent and each of the Banks, as
amended by Omnibus Amendment No. 4 to Security Documents, dated as of May 12,
2000, and each of the other Security Documents to which it is a party remain in
full force and effect, and the Guarantor confirms and ratifies all of its
obligations thereunder.

 

 

AMERICAN COMMERCIAL
FINANCE CORPORATION

 

 

 

 

 

By:

 /s/ John W. Everets

 

 

Name: John W. Everets

 

 

Title:  Chairman

 

 

5

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

 

Schedule 1

Banks; Addresses; Commitments; Commitment Percentages

 

Bank’s Name and Address

 

Commitment

 

Percentage

 

Fleet National Bank
100 Federal Street
Boston, MA 02110
Attn:  Elisabet C. Hayes
Phone:  617-434-5256
Fax:  617-434-4775

 

$

31,437,127.50

 

41.91617

%

 

 

 

 

 

 

 

KeyBank National Association
One Canal Plaza
Portland, ME 04101
Attn:  Mitchell Feldman
Phone:  207-874-7017
Fax:  207-874-7070

 

$

16,616,760.00

 

22.15568

%

 

 

 

 

 

 

 

PNC Bank, National Association
70 East 55th Street
14th Floor
New York, NY 10022
Attention: Edward Chonko
Phone 646-497-0272
Fax 646-497-0324

 

$

8,982,037.50

 

11.97605

%

 

 

 

 

 

 

 

Banknorth, N.A.
7 New England Executive Park
Suite 700
Burlington, MA 01803
Attn:  Jon R. Sundrom
Phone:  781-229-3901
Fax:  781-229-5663

 

$

8,982,037.50

 

11.97605

%

 

 

 

 

 

 

 

Citizens Bank of Massachusetts
28 State Street
Boston, MA 02109
Attn:  David Farwell
Phone:  617-725-5692
Fax:  617-725-5693

 

$

8,982,037.50

 

11.97605

%

 

 

 

 

 

 

 

Total

 

$

75,000,000

 

100

%

 

6

--------------------------------------------------------------------------------